OPINION — AG — ** COUNTY ATTORNEY — PRIVATE PRACTICE OF LAW ** AN ASSISTANT COUNTY ATTORNEY WHO IS NOT PROHIBITED BY LAW FROM ENGAGING IN THE PRIVATE PRACTICE OF LAW MAY 'NOT' PROPERLY REPRESENT THE PLAINTIFF IN A " QUIET TITLE " ACTION IN WHICH IT IS DEEMED TO BE NECESSARY TO NAME AS A DEFENDANT OR DEFENDANTS THEREIN THE COUNTY AND/OR A COUNTY OFFICER OR COUNTY OFFICERS IN HIS OR THEIR OFFICIAL CAPACITY. (CONFLICT OF INTEREST, REPRESENTATION, PROSECUTE) CITE: 19 O.S. 183 [19-183], 19 O.S. 201 [19-201] (JAMES C. HARKIN)